Appeal from a judgment of the County Court of Broome County (Martin, J.), *769rendered January 14, 1997, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Defendant’s contention that County Court erred in denying his motion to withdraw his plea of guilty is without merit. The record discloses that County Court fully apprised defendant of the ramifications of pleading guilty and defendant then unequivocally pleaded guilty to murdering his wife (see, People v Minor, 241 AD2d 577). Defendant indicated that he was voluntarily entering his plea after conferring with his counsel, whose legal representation he found satisfactory (see, People v Alstin, 239 AD2d 790, 791). Accordingly, we conclude that defendant entered a knowing, voluntary and intelligent guilty plea and we find no abuse of discretion in County Court’s denial of his motion to withdraw it (see, People v Minor, supra).
Cardona, P. J., Mikoll, Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.